 
Exhibit 10.2
 
FIRST AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
 
This First Amendment to Executive Employment Agreement (the “First Amendment”)
is entered into as of May 4, 2017 by and among Issuer Direct Corporation, a
Delaware corporation (the “Company”) and Steven Knerr (the “Executive”).
 
BACKGROUND
 
A.           The Company and the Executive are parties to that certain Executive
Employment Agreement dated as of November 19, 2015 (the “Original Agreement”);
and
 
B.           The Company and the Executive desire to amend the Original
Agreement as set forth in this First Amendment.
 
AGREEMENT
 
NOW, THEREFORE, for good and valuable consideration, the receipt of which is
hereby acknowledged, the Company and the Executive agree as follows:
 
1.           Incorporation of Recitals; Defined Terms. The recitals set forth
above are hereby incorporated by reference into this First Amendment.
Capitalized terms used, and not otherwise defined herein, shall have the
meanings given to such terms in the Original Agreement.
 
2.           Amendments to Original Agreement. Effective as of May 1, 2017,
Section 4 of the Original Agreement is deleted and replaced in its entirety with
the following:
 
“4.            Cash Compensation.
 
(a) Salary. For all services rendered and to be rendered hereunder, the Company
agrees to pay to the Executive, and the Executive agrees to accept a salary of
$165,000 per annum (“Base Salary”). Any such salary shall be payable in
accordance with the Company’s normal payroll practice and shall be subject to
such deductions or withholdings as the Company is required to make pursuant to
law, or by further agreement with the Executive. The Base Salary shall be
reviewed annually by the Board or Compensation Committee of the Board during the
first fiscal quarter for increase (but not decrease, except as permitted under
Section 8(c)(ii) below) as part of its annual compensation review (which review
shall include compensation under Sections 4(b) and 6 below), and any increased
amount shall become the Base Salary under this Agreement.
 
 
1

 
(b) Bonus. During the Term, the Executive shall be eligible to receive annual
bonus compensation in an amount equal to thirty percent (30%) of the Base Salary
upon the achievement of reasonable target objectives and performance goals both
of the Company and the Executive as may be determined by the Board or the
Compensation Committee of the Board in consultation with the Executive. Such
target objectives and performance goals are to be established on or before the
end of the first quarter of the fiscal year to which the bonus relates (the
“Bonus Plan”) and the Executive must continue to be an employee of the Company
on the bonus payment date determined under the Bonus Plan in order to receive
any payment under the Bonus Plan; provided, however, such bonus payment date
shall be no later than fifteen days after the filing of the Company’s Form 10-K
with the Securities and Exchange Commission.”
 
3.            Miscellaneous. The Original Agreement and this First Amendment
contain the entire understanding of the Company and Executive with respect to
the subject matter hereof, and supersede all prior representations, agreements
and understandings relating to the subject matter hereof. In the event of an
inconsistency between the terms of the Original Agreement and this First
Amendment with respect to the matters the subject matter hereof, this First
Amendment will govern. Except as explicitly amended by this First Amendment, the
Original Agreement shall remain in full force and effect and are not altered in
anyway.
 
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
2

 
                 
IN WITNESS WHEREOF, the Company and the Executive have caused this First
Amendment to Executive Employment Agreement be executed and as of the date
referenced above.
 
 
COMPANY:
 
ISSUER DIRECT CORPORATION
 
 
By:/s/ Andre Boisvert                      

Name: Andre Boisvert
Title: Board of Directors
 
 
EXECUTIVE:
 
 
 
 
By:/s/ Steven Knerr                         

     Steven Knerr
 
 
 
3
